DETAILED ACTION

Allowable Subject Matter
Claims 1-8, 10-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest	wherein the instruction comprises an instruction identifier indicating an execution state of the instruction, the execution state of the instruction including a first state that indicates the instruction has been allocated and has not been executed and a second state that indicates the instruction has been executed or has not been allocated; and count, for each instruction executing circuitry, a number of instructions having an instruction identifier indicating the first state; allocate the instruction to the determined instruction executing circuitry; and change the instruction identifier of the allocated instruction from the first state to the second state, in combination with other recited limitations in claim 1.
Claims 10 and 18-20 are allowed under the same rationale as claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rodney et al, WO 2011/022493 A1, discloses a two bit execution status counter may be used where a not-executed status causes a decrement of the counter and an executed status causes an increment of the counter. Output states of the execution status counter are, for example, assigned a " 11 " output to indicate that previous ECNB instructions are strongly indicated to have been executed, a "10" output to indicate that previous ECNB instructions are weakly indicated to have been executed, a "01" output to indicate that previous ECNB instructions are weakly indicated to have been not executed, and a "00" output indicates that previous ECNB instructions are strongly indicated to have been not executed. The execution status counter "11" output and "00" output would be saturated output values. An execution status counter would be associated with or provide status for each ECNB instruction in a detected software loop. However, a particular implementation may limit the number of execution status counters that are used in the implementation and thus limit the number of ECNB instructions that may be predicted. The detection circuit 304 generally resets the execution status counters upon the first entry into a software loop. [0038] Alternatively, a disable prediction flag may be associated with each ECNB instruction to be predicted rather than an execution status counter [paragraph 36].
Burger et al, U.S. Publication No. 2017/0083324 A1, discloses  At process block 820, one or more instructions of the currently executing instruction block are decoded, issued, and executed. If the instruction is a memory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Farley Abad/Primary Examiner, Art Unit 2181